1.Claims 1, 4, 5, 8-11, 15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-10 have been amended to recite that the first surface includes (1) a repetitive pattern using a glossy surface, (2) a surface on a back side of the rib and having a glossiness lower than that of the glossy surface, and (3) a non-glossy portion raised from the glossy surface and the surface having a glossiness lower than that of the glossy surface.  Does applicant mean that there are three different portions on the first surface?  It is unclear exactly what constitutes portion (2) since it would appear that any surface on the back side of the rib would include portions (1) and (3).  Clarification is required as to exactly what surfaces are being recited in amended claim 1 and particularly how surface (2) differs from surface (1) and surface (3), if in fact three different surfaces are being set forth in amended claim 1.  The same for these recitations in amended claim 9 and newly added claims 18 and 19.  Claim 11, the last three lines as amended contain a recitation “the surface having the glossiness lower than that of the glossy surface” and such surface lacks antecedent basis.  It would appear that such surface is the same as surface (2) as set forth in claims 1, 9, 18 and 19.  Again, applicant needs to point out exactly what constitutes this surface and how it differs from surfaces (1) and (3) noted supra, if in fact it is different.  Also, antecedent basis exists for glossy and non-glossy “portions”, not surfaces as now claimed.  Consistent terminology needs to be used throughout the claims.    

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al in view of Quiros et al, Sun et al and Hasebe et al for reasons of record as set forth in paragraph 2 of the previous action.  The amendment to claim 11 is submitted to not obviate the rejection, since the surfaces being recited appear to simply be the glossy and the non-glossy surfaces already recited, both of which would be opposed to the surface that forms the rib. 
3.Applicant's arguments filed November 15, 2021 have been fully considered and are persuasive with respect to the art rejection for claims 1, 4, 5, 8-10, 15 and 17-19.  However, a 112 rejection has been made for these claims.  Additionally, in view of the amendment, a 112 rejection now exists for claim 11 as well as the previous art rejection, noting that claim was not amended commensurately with the other claims.  
4.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742